Citation Nr: 0402653	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  00-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded the case in August 2001 for further 
development.  However, as the RO has continued the denial of 
the appeal, the matter has been returned to the Board for 
further appellate consideration.  

The issue of service connection for a lumbar spine disability 
is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDING OF FACT

The veteran has conveyed his intention not to pursue his 
appeal on the issue of entitlement to service connection for 
a neck disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Initially, the veteran took 
appellate action regarding the RO's denial of service 
connection for a neck disability in February 2000.  In June 
2003, the veteran was afforded a personal hearing regarding 
the issues on appeal.  At that time, he stated that he wished 
to withdraw the issue of service connection for a neck 
disability.  See June 2003 transcript of personal hearing at 
pages 7-8.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2003).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2003).  
Although not in writing, the Board points out that the United 
States Court of Veterans Appeals (Court) held that the 
transcript of testimony offered at a hearing did meet the 
requirement of being "in writing."  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  While the Court in that case was faced with 
the question of whether or not there was a valid notice of 
disagreement, the Court's reasoning applies to the present 
case as well.  In view of the holding in Tomlin, the Board 
finds that the May June 2003 personal hearing transcript 
constitutes a withdrawal in writing, and fulfills the 
requirements of 38 C.F.R. § 20.204(b).  Thus, the veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for a neck 
disability is dismissed. 


REMAND

In the rating action on appeal, the RO indicated that 
attempts to secure service medical records were not 
successful.  According to the RO, the National Personnel 
Records Center (NPRC) could not confirm the existence of the 
records and stated that they would have been stored in an 
area damaged by fire in 1973.  However, in June 2003, the 
veteran testified that while on National Guard duty in 1974, 
he injured his low back and was treated at Fort Jackson in 
North Carolina.  The veteran's service record does show prior 
active service of 5 months and 20 days, as well as total 
inactive service of 3 years, 9 months and 10 days.  
Therefore, the Board requests that the Fort Jackson treatment 
records be obtained and associated with the claims file.  

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  It 
is noted that if records from a Federal department or agency 
need to be obtained, the VCAA requires that "efforts to 
obtain those records shall continue until they are obtained 
unless it is reasonably certain that the records do not exist 
or that further efforts to obtain them would be futile."  
(emphasis added).  With regard to efforts to obtain any VA or 
other government agency records, if such records ultimately 
are not available, the RO must secure written evidence to 
that effect, and provide appropriate notice in accordance 
with the VCAA.  See 38 U.S.C. § 5103A(b)(2). 

As stated in the Introduction, the Board remanded the case to 
the RO for further development.  The requested development 
included affording the veteran an examination for a nexus 
opinion.  The examination was conducted in July 2002 and the 
examiner provided the requested opinion.  Based on the lack 
of documentation in the record, the examiner determined that 
a back condition did not pre-exist the veteran's 1978 
service.  However, as it appears that there are outstanding 
records from the veteran's National Guard service in 1974, 
the Board finds that the opinion was based on an incomplete 
record.  Under the VCAA, a veteran is entitled to a complete 
VA medical examination that includes an opinion whether there 
is a nexus between the claimed disorder and service based on 
all possible evidence.  See 38 U.S.C.A. § 5103A (West 2002).

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the VBA 
AMC for the following development:

1.  The VBA AMC should secure the 
veteran's 1974 treatment records from 
Fort Jackson in North Carolina through 
official channels.  All attempts to 
secure this evidence must be documented 
in the claims folder by the VBA AMC.  If, 
after making reasonable efforts to obtain 
named records the VBA AMC is unable to 
secure same, the VBA AMC must notify the 
appellant and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; and 
(c) describe any further action to be 
taken by the VBA AMC with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The veteran should be afforded a VA 
examination for purposes of ascertaining 
the current diagnosis and time of origin 
(pre-service, in service, or post-
service) of a lumbar spine disability 
that he suffers from.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the National Guard medical records, 1978 
service medical records and the post-
service medical records.  The examiner 
should integrate the previous findings 
and diagnoses with current findings to 
obtain an accurate picture of the nature 
of the veteran's lumbar spine.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination.  

3.  The VBA AMC should adjudicate the 
claim of entitlement to service 
connection for a lumbar spine.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



